DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with m. Scott McBride on May 24, 2021.

The application has been amended as follows: 
38.	A method for enhancing growth in a swine in need thereof, the method comprising administering orally to the swine a composition comprising biodegradable particles, the biodegradable particles comprising a polymer or a co-polymer and having an effective average diameter of 0.5-5 μm, wherein the swine is administered a dose of the biodegradable particles that is effective for enhancing growth in the swine in comparison to a swine that is not co-glycolic acid) (PLGA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648